Citation Nr: 0901701	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge for 
his period of service from August 1991 to December 2002 is a 
bar to eligibility for VA compensation benefits.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for a substance abuse 
disability.  

5.  Entitlement to service connection for residuals of a 
clavicle injury.  

6.  Entitlement to service connection for disability of the 
upper extremities.  

7.  Entitlement to service connection for disability of the 
lower extremities.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a back disability.  

10.  Entitlement to service connection for an eye disability.  

11.  Entitlement to service connection for a respiratory 
disability.  

12.  Entitlement to service connection for a pulmonary 
disability.  

13.  Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for residuals of a 
concussion.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1983 to 
August 1, 1991.  He was discharged under other than honorable 
conditions from an August 2, 1991 to December 12, 2002 period 
of service.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 administrative decision and an 
April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, after the RO last reviewed this matter, the 
appellant submitted argument and evidence to the Board.  The 
evidence consisted of two pages of photocopied drug 
prescriptions from the Apalachee correctional facility.  All 
prescriptions are dated in 2008.  The prescriptions were for 
were Ibuprofen, Sertraline, Lovastatin, Genfiber, and 
Amlodipine.  Also included was a product label for 
Flunisolide.  The appellant explained that he received 
Ibuprofen for back pain, Sertraline for anxiety, Lovastatin 
for hypertension, Flunisolide for sinusitis, Amlopidine for 
cholesterol control, and GenFiber because he has difficulty 
with bowel movements.  

The Board does not dispute that the appellant receives the 
prescribed substances for the above stated reasons.  Nor does 
the Board dispute that the appellant currently has back pain, 
anxiety, hypertension, sinus problems, less than ideal 
cholesterol levels, or difficulty with bowel movements.  The 
Board is not denying his claims for lack of showing of 
current back disabilities, sinus problems, hypertension or 
anxiety.  The submitted evidence does not tend to prove that 
the appellant had any of these conditions during his period 
of honorable service or that any of these conditions is 
related to that service.  Hence, this evidence is not 
pertinent to the appellant's claims and there is no reason to 
seek a waiver of consideration of the evidence by the RO in 
the first instance or to remand the matter for RO 
consideration of the evidence in the first instance.  
38 U.S.C.A. § 20.1304 (2008).  


FINDINGS OF FACT

1.  The appellant was discharged from August 2, 1991 to 
December 12, 2002 service because of acts of moral turpitude.  

2.  The appellant did not commit the acts of moral turpitude, 
that resulted in his discharge from the period of service 
from August 2, 1991 to December 12, 2002, due to disease.  

3.  The claim for service connection for a substance abuse 
disability was filed in July 2005.  

4.  A substance abuse disability was not caused or made worse 
by a service-connected disability.  

5.  The veteran does not have residuals of a clavicle 
fracture, residuals of a concussion, a pulmonary disability, 
an eye disability, a neck disability, or a disability of any 
extremity; nor did a clavicle fracture, pulmonary injury or 
disease, a concussion, eye injury or disease, neck injury or 
disease, or any injury or disease of an extremity have onset 
during the appellant's period of honorable service or within 
a relevant presumptive period.  

6.  An acquired psychiatric disability, a back disability, a 
respiratory disability, and hypertension did not have onset 
during the appellant's period of honorable service and are 
not etiologically related to that service.  

7.  The appellant has not been diagnosed with PTSD in 
accordance with the DSM- IV.  

8.  Any current PTSD resulted from events occurring after the 
appellant was separated from honorable service.  


CONCLUSIONS OF LAW

1.  The appellant was discharged under dishonorable 
conditions for the period of service from August 2, 2991 to 
December 12, 2002, and is barred from VA compensation 
benefits that may otherwise derive from that period of 
service.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2008).  

2.   The criteria for service connection for PTSD, a neck 
disability, a back disability, an eye disability, pulmonary 
and respiratory system disabilities, disabilities of any 
extremity, residuals of a clavicle injury have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2008).  

3.  The criteria for service connection for an acquired 
psychiatric disability, residuals of a concussion, and for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008)  

4.  The claim for service connection for substance abuse is 
precluded by law.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a),(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Character of discharge

The appellant seeks VA disability compensation benefits.  
Entitlement to such benefits depends, in part, on whether the 
appellant was discharged from military service under 
dishonorable conditions.  Of record is a DD 214 showing that 
the appellant was honorably discharged from a period of 
service with the Coast Guard from January 3, 1983 to August 
1, 1991.  Another DD 214 shows that the appellant was 
discharged under other than honorable conditions from a 
period of service with the U.S. Coast Guard from August 2, 
1991 to December 12, 2002.  

Only the character of discharge from the latter period of 
service is at issue.  

In an administrative decision, dated in January 2006, the RO 
determined that the appellant's discharge from the August 2, 
1991 to December 12, 2002 period of service was under 
dishonorable conditions and thus he is barred from 
entitlement to VA compensation for disability arising out of 
that period of service.  He was informed of that decision in 
a letter dated in May 2006.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions:  (1) acceptance of undesirable 
discharge in lieu of trial by general court-martial; (2) 
mutiny or spying; (3) offense involving moral turpitude (this 
includes, generally, conviction of a felony); (4) willful and 
persistent misconduct; and (5) homosexual acts involving 
aggravating circumstances and other factors affecting the 
performance of duty.  38 C.F.R. § 3.12(d).  

A discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), an insane person 
is one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  

The phrase "due to a disease" applies to all three 
circumstances provided in 38 C.F.R. § 3.354(a).  Zang v. 
Brown, 8 Vet. App. 246, 253 (1995).  

38 C.F.R. § 3.354(b) provides that, when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation, it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.  

In Beck v West, 13 Vet. App. 535 (2000), the U.S. Court of 
Appeals for Veterans Claims cited Zang for the proposition 
that insanity at the time of commission of an act negates 
intent so as to preclude the act from constituting willful 
misconduct.  The Board finds no reason to deviate from this 
understanding merely because the appellant's act was one of 
moral turpitude rather than willful misconduct.  

Of record is an October 2002 memorandum addressed to the 
appellant, in which a Captain of the U.S. Coast Guard 
informed the appellant that he was initiating action to 
administratively separate the appellant from the Coast Guard.  
This memorandum explained that the separation was due to the 
appellant's arrest by civil authorities for twenty counts of 
sexual assault on a victim between the age of 12 and 18, ten 
counts of lewd and lascivious behavior on a victim of that 
same age, four counts of giving alcohol to someone under the 
age of 21, and three counts of distributing obscene material 
to a minor.  

Also specified in the memorandum is that the appellant, 
though not yet tried on the charges, had admitted to 
authorities that he did, in fact, commit these acts.  

A Santa Rosa County Sherriff's office offense report, dated 
in September 2002, shows that the sexual assault, lewd and 
lascivious behavior, and distributing obscene material to a 
minor are felonies under applicable state law.  That report 
also provides considerable detail as to the crimes charged.  

The Coast Guard memorandum went on to state that the extreme 
nature of these acts and the appellant's lack of integrity 
and moral fortitude showed that he could no longer be a 
trusted and viable member of the Coast Guard.  

Also stated in this memorandum is that the appellant had the 
right to present disagreement as to this action before an 
administrative separation board and to have military counsel 
present his case in his absence.  A November 2002 memorandum 
from the appellant to a military commanding officer shows 
that the appellant consulted with a military lawyer and 
waived his right to an administrative separation board.  

An ADMINISTRATIVE REMARKS dated in December 2002, documents 
that the appellant was discharged from active duty by reason 
of misconduct.  

Documents from the Florida Department of Corrections internet 
site, dated in July 2005, show that the appellant has been 
incarcerated at the Appalachee correctional facility since 
February 2004.  Sentences were of 15 years and 10 years for 
battery of a 12 to 15 year old victim with expected release 
date in May 2027.  

This is evidence that the veteran was convicted of felonies 
consistent with the information stated in the Coast Guard 
memorandums and the sheriff's office report.  

In a July 2006 statement, the appellant requested that VA 
consider that he was insane for VA purposes when he committed 
the offenses leading to his other than honorable discharge, 
or alternatively, that VA consider the offenses as minor in 
light of the length, nature and circumstances of the 
appellant's service.  He has submitted numerous documents 
that show that he was found to have exceptional service and 
superior performance at different times during his service.  

Notwithstanding the positive aspects of the appellant's 
service, the Board finds that the offenses that led to his 
discharge cannot be construed as "minor" misconduct.  He 
was convicted of felonies based upon sex crimes involving a 
minor child victim.  The provision for taking into 
consideration otherwise honest, faithful and meritorious 
service to find an offense to not be willful and persistent 
misconduct refers to "minor" offenses.  The offenses which 
led to the appellant's discharge were acts of moral 
turpitude.  Given the extreme nature of these acts, as 
reflected by his considerable prison sentences, the Board 
will not find these to be minor offenses.  

Based on the above, absent a finding that the appellant was 
insane at the time he committed these acts, the character of 
his discharge from that latter period of service is 
dishonorable.  

Turning to his second argument, the Board finds that the 
appellant was not insane at the time that he committed the 
offenses that led to his discharge.  In making this 
determination, the Board has reviewed all evidence of record 
relating the period involved.  There is no indication that 
all procurable evidence relating to that period is not of 
record.  

Included in the sheriff's office offense report are 
statements from the appellant's spouse and children.  These 
statements document that the veteran had a history of 
physically abusing his spouse and children and that the 
veteran abused alcohol.  The only behavior that his spouse 
characterized as unusual was the appellant's requirement that 
his children bathe with him.  His spouse reported that a week 
prior to his arrest he sat in a chair with a gun and drank 
alcohol, at some point he told his spouse that he was going 
to kill himself.  However, a threat of suicide does not meet 
the definition of insanity.  

Also reported in the offense report is the child victim's 
statement that the appellant was physically and sexually 
abusive when he drank.  She reported that he sexually abused 
her every time they showered together.  That the appellant 
was under the influence of alcohol during the commission of 
some of the acts of moral turpitude does not show that he was 
insane.  

To find that the appellant was insane over the period of time 
when he committed these acts of moral turpitude, but could 
continue to function in his position in the Coast Guard would 
be logically inconsistent with the Court's explanation that 
insanity negates intent and thus precludes an otherwise bar 
from VA benefits.  

Of record, is a report of a psychological evaluation, signed 
by "J.L.", Ph.D. and dated in September 2003.  The 
appellant reported a history of outpatient psychiatric 
treatment for the two years prior to his commission of the 
felony offenses.  He also reported alcohol and prescription 
drug (Ritalin) abuse going back to 1999, a dysfunctional 
childhood, and treatment for depression, attention deficit 
hyperactivity disorder, and treatment with a mood stabilizer.  
The appellant reported that he had become more depressed than 
usual in 1998 or 1999 and returned to drinking.  

Importantly, mental status examination revealed no psychotic 
features and the psychologist remarked that the appellant's 
thought processes were well organized and reality based, 
affect was appropriate, judgment and memory were grossly 
intact, and insight into his functioning was adequate, all 
findings providing evidence against this claim. 

Psychological testing was consistent with clinical findings 
that the appellant did not suffer from psychosis.  He was 
found to be competent as far as the legal proceedings against 
him.  

More importantly, the psychologist explained that the 
appellant did not relate his alleged criminal conduct to 
signs or symptoms of a major mental disorder, such as 
hallucinations or delusions.  The psychologist also explained 
that the appellant would not meet the criteria for insanity 
at the time of the alleged offenses.  

38 C.F.R. § 3.354 does not refer to a definition of insanity 
as applicable to a state criminal proceeding.  The Board does 
not draw a bright line conclusion from the psychologist's 
finding that the appellant was not insane at the time of 
commission of his acts of moral turpitude.  However, this 
psychologist's report is not evidence that the veteran was 
insane at the time that he committed those acts.  The mental 
status examination is evidence that the appellant did not 
commit the acts of moral turpitude that led to his discharge 
due to disease.  Hence, this report is evidence that the 
appellant was not insane under the definition of § 3.354.  

Also considered by the Board is the January 2004 transcript 
of the appellant's sentencing hearing in a state court.  This 
included testimony by an expert witness for the appellant, 
Dr. J.L., the psychologist referred to above.  Dr. J.L. 
explained that the appellant had an abusive childhood and 
that persons from such a background may have perverted or 
distorted views of sexuality and are at higher risk of 
commiting sexual.  Sentencing transcript at 16.  

This testimony was not offered to show that the appellant 
committed his crimes due to disease.  Rather, the testimony 
focused on the recidivism rates of certain offenders.  Id at 
18.  In response to a question from the appellant's criminal 
attorney as to whether the appellant was hallucinating or had 
altered perceptions during commission of his crime, Dr. J.L. 
opined that the appellant was not psychotic but that sexual 
offenders typically have strong distortions of emotion and 
perception, believing that the victim is encouraging the 
abuse.  Id.  

Significantly, Dr. J.L testified that the appellant had the 
capacity to recognize that, at the time of commission, his 
acts were wrong.  Id. at 18-19.  Dr. J.L. also testified "I 
think he was so desperate emotionally that his perception of 
the wrongfulness - - the way that most of us would perceive 
it - - was diminished, and he was more focused on his own 
immediate emotional needs and personal needs, 
gratifications."  Id. at 19.  

The submitted portion of the trial transcript ends at page 
19.  Midway through page 19, the assistant state attorney 
began cross examination of Dr. J.L.  

Clearly, the transcript was not submitted in its entirety and 
reflects only that portion of the hearing that the veteran 
wishes the Board to review.

Regardless, the portion of the transcript that was submitted 
is unfavorable to the appellant.  In essence, Dr. J.L.'s 
testimony was not that the appellant acted due to disease, 
but rather that the appellant placed his own gratifications 
ahead of that of the minor child victim.  This is evidence 
that the appellant was not insane at the time that he 
committed the acts that led to his discharge.  

The Board does not find these reports of the veteran's 
behavior to show that he interfered with the peace of 
society, deviated from the accepted standards of his 
community, or had prolonged deviation from his normal method 
of behavior, due to disease.  

The Board finds that the post-service medical record, as a 
whole, provides highly probative evidence against this claim.  
All evidence procurable relating to the relevant time period 
shows that the appellant was not insane when he committed 
those acts of moral turpitude that led to discharge from his 
August 2, 1991 to December 12, 2002 period of service.  Thus, 
VA compensation benefits are barred for this period of 
service.  In short, any injury or disease that had onset or 
was due to events that occurred after his discharge August 1, 
1991 cannot be considered as a basis for VA disability 
compensation purposes.  

Service connection

The appellant had honorable service for the period from July 
1983 to August 1, 1991.  The Board has considered whether 
service connection is warranted for injury or disease that 
had onset or is etiologically related to this period of 
service.  

In May 2005, VA received a claim from the appellant for 
service connection for PTSD.  In July 2005, VA received 
another claim from the appellant for service connection for 
PTSD, addiction, depression, and anxiety.  In a letter dated 
in October 2006, the appellant's attorney stated as follows:

I recently had an opportunity to review 
[the veteran's] service medical records.  
In addition to psychological problems 
these records reveal upper extremity 
problems, chronic back and neck pain, 
respiratory problems, eye problems, 
hypertension, a jaw injury, lower 
extremity injuries, substance abuse, a 
concussion, a collapsed lung, and a 
broken clavicle.  Please be advised that 
[the veteran] hereby claims service 
connection for all conditions noted in 
his service medical records.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The first requirement listed above is satisfied if the 
claimant suffered from the claimed disability during some 
time within the period when the claim was filed.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Certain chronic diseases, including arthritis, psychoses, and 
cardiovascular disease, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In several instances, the appellant has expressed his opinion 
as to the etiology of current reported symptoms.  For 
example, he has attributed currently experienced low back 
pain to slipping and falling on ships at sea.  The appellant 
is competent to report his symptoms as he experiences those 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the appellant has not demonstrated that he has 
knowledge in medical matters other than that of a layperson.  
Therefore his opinions as to matters requiring medical 
expertise are not competent evidence.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the conditions at issue were varicose 
veins and a dislocated shoulder, respectively.  However, the 
Court has found that whether a veteran suffered from asthma 
is not subject to the opinion of a layperson.  See Layno 6 
Vet. App. at 470-71.  Similarly, in Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007), the Court stated that rheumatic 
fever is not a condition capable of lay diagnosis.  Simply 
stated, lay opinions as to complex medical questions are not 
competent evidence.  

Claims for physical disabilities

Service treatment records from the appellant's period of 
honorable service are absent for mention of any of the 
claimed physical disabilities other than a July 1986 report 
of a referral for consultation; discussed below.  

Following the claim received in November 2006, the appellant 
submitted two VA FORMs 21-4142 AUTHORIZATION AND CONSENT TO 
RELEASE OF INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS 
(VA), dated in December 2006.  In each he listed that he had 
treatment in July 1993 for the following:  upper extremity 
problems, jaw injury, lower extremity problems, concussion, 
collapsed lung, and addiction.  These forms identified Dr. 
"G.B." of Jackson Hospital and Dr. "J.D." of Oracoke 
Health Center.  

As explained in the duties to notify and assist section of 
this decision, no records were available from Dr. G.B.  The 
Orcacoke Health Center sent two pages of treatment records 
showing only that the appellant was being treated in 1994 for 
injuries suffered in a July 1993 accident.  

More evidence that the appellant suffered injuries in a July 
1993 accident is found in a Coast Guard medical consultation 
report from May 1998.  That report documents that the 
appellant was in an automobile accident in July 1993 which 
resulted in fractures of the C3 vertebra, mandible, and 
clavicle, and that he had low back pain since that accident.  

The Board finds that this is evidence that any thoracolumbar 
disability or injury to the C3 vertebra or clavicle occurred 
from an incident after separation from honorable service, 
providing evidence against these claims.  

Other evidence of injuries from events outside of the 
appellant's honorable service is found in a January 1997 
Coast Guard report of medical history, filled out by the 
appellant.  In that document, the appellant reported two 
motor vehicle accidents.  First, that in a September 1981 
motorcycle accident, he suffered a broken C3 vertebra and 
clavicle and had a collapsed lung.  Second that he suffered 
facial and dental injuries in a July 1993 automobile 
accident.  

The reported fractures in a 1981 accident clearly differs 
from the reports of those injuries in a July 1993 accident.  
However, both accidents fall outside of the appellant's 1983 
to 1991 honorable service.  A January 1997 Coast Guard report 
of quadrennial medical examination indicates normal clinical 
evaluations of the appellant's chest and lungs, upper 
extremities, and spine and other musculoskeletal system.  

This 1997 report is strong evidence that, if the appellant 
did fracture a vertebra and clavicle and suffer a collapsed 
lung in a 1981 accident, there were no residuals of those 
injuries.  Conversely, if the injuries occurred in 1993, 
service connection is not available.  Under both 
circumstances, the evidence is unfavorable to his claims for 
residuals of a collapsed lung, C3 vertebra fracture, or 
clavicle fracture, or for service connection for a spine 
disability.  

A May 1998 Coast Guard treatment note is the first evidence 
of back pain.  That report also documents the appellant's 
statement that he suffered a fracture of his third cervical 
vertebra, mandible, and clavicle in a July 1993 automobile 
accident and had low back pain since that accident.  

Taken together, the Oracoke Health Center records, the May 
1998 treatment note, the 1997 examination and history 
reports, and the December Form 21-4142's are strong evidence 
that any concussion, C3 fracture, clavicle fracture, 
pulmonary disability, and spine disability resulted from an 
incident after the appellant was separated from honorable 
service.  Hence, this is evidence against his claims for 
service connection for these claimed disabilities, even if it 
were shown that he suffers from the claimed disabilities.  

A February 1999 Coast Guard treatment note documents that the 
appellant suffered from hemorrhage and conjunctivitis of his 
right eye, of less than one month duration.  This is evidence 
only of a right eye condition after separation from active 
service and is not evidence favorable to his claim for 
service connection for an eye disability.  No evidence of 
record shows that the appellant has a current eye disability.  

No evidence of record shows that the appellant has a 
disability of any extremity or that he had any symptoms of a 
disability of any extremity during his honorable period of 
service.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability."  See 38 U.S.C.A. §§ 1110, 
1131.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As no evidence of 
record shows that the veteran currently has a disability of 
any extremity, his pulmonary system, eyes, or residuals of a 
clavicle or vertebra fracture, his claims for service 
connection for these disabilities must be denied.  

An additional basis for denial of service connection for 
disability involving the appellant's pulmonary system, eyes, 
neck, any extremity, and residuals of a clavicle fracture or 
concussion, is that the preponderance of the evidence of 
record shows that these claimed disabilities had onset after 
his period of honorable service and are unrelated to that 
service.  In other words, his claims for service connection 
for these disabilities fail as to all three elements of a 
service connection claim.  

Florida Department of Corrections medical records show that 
the appellant had hypertension in June 2007.  The Board 
assumes, without deciding, that the appellant has sinusitis 
and back pain.  However, the preponderance of the evidence is 
against a finding that hypertension, a disability of the 
back, or sinusitis, had onset or is relate to the appellant's 
period of honorable service.  

The first evidence of back pain is found in the Coast Guard 
treatment notes dated in May 1998.  In these notes, the 
appellant indicated that his back pain began after a 1993 
accident.  This is evidence against his claim because the 
first report of symptoms is many years after honorable 
service and even the appellant stated that the pain started 
after trauma which occurred after honorable service.  

In a letter received in November 2006, the appellant claimed 
that he suffers from back disabilities, including herniated 
discs, as the result of slipping and falling on wet decks of 
small boats and adverse sea conditions.  Whether the 
appellant has a back disability as the result of sea service 
ending more than 15 years ago, with intervening service on 
ships at sea, is too complex a question to be addressed by 
lay opinion evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  The appellant's opinion as to the etiology of any 
current back disability is not competent evidence.  

The first report of a sinusitis is found in February 1999 
Coast Guard treatment notes which document that the appellant 
had sinusitis of one week duration.  The absence of the first 
mention of sinusitis until many years after his honorable 
service is evidence against his claim for service connection 
for sinusitis.  

A July 1998 treatment note shows that the appellant reported 
an allergy to wool and that he had suffered an allergic 
reaction to wool many years earlier during boot camp.  He 
reported shortness of breath and hives.  The service 
treatment records, which appear complete as the records 
contain immunization and dental records back to 1983, do not 
mention earlier allergic reactions.  In July 1998, the 
appellant was asymptomatic, there was no rash, and eye ear 
nose and throat examination was unremarkable.  In short, this 
note only records the appellant's report of a wool allergy 
and is not competent evidence that he had a wool allergy.  

Hence, the preponderance of evidence is against a finding 
that the appellant had any respiratory or other disability 
due allergy to wool during his honorable period of service.  
Moreover, the appellant's report in 1998 that he had a wool 
allergy is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992);Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  

Highly probative evidence against all of the appellant's 
claims for service connection for physical disabilities is 
found in a January 1997 report of quadrennial medical 
examination and an associated report of medical history, the 
latter filled out by the appellant.  The report of medical 
examination indicates that the appellant had normal clinical 
evaluations of the following:  sinuses, nose, eyes, 
opthalmoscopic examination, pupils, ocular motility, lungs 
and chest, heart, vascular system, upper extremities, feet, 
lower extremities, and spine and other musculoskeletal 
system.  Blood pressure was recorded as 140/76.  

In the report of medical history, the appellant indicated 
that he did not then have, nor had ever had, the following:  
swollen or painful joints; eye trouble; ear, nose, or throat 
trouble; chronic or frequent colds; sinusitis; head injury; 
asthma; shortness of breath; high or low blood pressure; 
cramps in his legs; arthritis, rheumatism, or bursitis; bone, 
joint, or other deformity; painful or "trick" shoulder; 
recurrent back pain; "trick" or locked knee; foot trouble; 
or neuritis.  

These reports, coming more than five years after separation 
from honorable service, and some nine year prior to when he 
filed his claims for service connection for physical 
disabilities, shows that any disease, injury, or residuals 
thereof, that he may have had during his honorable service 
had not resulted in any disability.  In other words, this is 
evidence against a finding that any current physical 
disability is unrelated to his honorable period of service.  

In summary, the preponderance of evidence of record, 
including evidence from the appellant's honorable period of 
service, his period of service for which he was discharged 
under dishonorable conditions, and the evidence since that 
discharge, is highly unfavorable to the appellant's claims 
for service connection for the claimed physical disabilities.  
Simply stated, the Board finds that the service medical 
records and post-service medical records provide highly 
probative evidence against these claims, outweighing the 
veteran's statements.  Hence, his appeal as to those issues 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

PTSD

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The record is absent for a diagnosis of PTSD in accordance 
with the DSM-IV or a diagnosis that the appellant has PTSD 
due to events during his honorable period of service.  
Competent evidence of record demonstrates that the appellant 
does not have PTSD related to his honorable period of 
service.  

From September 2001 to August 2002, Coast Guard clinical 
staff diagnosed general anxiety disorder, depressive disorder 
not otherwise specified, attention deficit disorder, and 
alcohol abuse.  Mental health records obtained from the Santa 
Rosa County Sheriff's Office document 2002 and 2003 diagnoses 
of depressive disorder, bipolar disorder and sexual abuse of 
a child.  These diagnoses tend to show that the appellant did 
not have PTSD prior to August 2002.  If he did have PTSD at 
that time, it is highly likely that at least one of the 
mental health professionals who examined him would have 
rendered a diagnosis of PTSD instead of or in addition to the 
diagnoses that were rendered.  

The only evidence of record showing that the appellant has 
PTSD is found in April to September 2007 mental health 
records from the Apalachee correctional facility.  That 
diagnosis does not include any indication that it was 
rendered in conformance with the DSM-IV.  More importantly, 
the records tend to show that the appellant's diagnosed PTSD 
is related to events coming many years after his honorable 
period of service.  In that regard, mental health management 
notes from June 2007 reported "AS FAR AS HIS ANXIETY AND 
DEPRESSION, HOWEVER, HE IS WORRIED ABOUT THE GENERAL 
ATMOSPHERE OF THE PRISON, HE FEELS TENSION, THAT HE HAS NEVER 
FELT, TO THIS EXTENT, BEFORE, HE SPECIFICALLY FEELS TREATMENT 
OF THE GENERAL POPULATION IS WORSE, THAN BEFORE."  

This sequence of diagnoses and the statement from June 2007 
show that the appellant suffered from diagnosed mental 
diseases other than PTSD prior to 2007.  He was separated 
from honorable service some 16 years prior to the change in 
diagnoses and after incarceration for several years.  The 
June 2007 notes mention only his incarceration, not events 
occurring in military service prior to August 1991.  The 
Board thus finds that the record shows that the diagnosis of 
PTSD to be attributed to events which occurred after the 
appellant's honorable service.  The evidence of record is 
overwhelmingly unfavorable to his claim for service 
connection for PTSD based on his honorable period of service.   

The Board therefore must deny service connection for PTSD.  
The basis for this denial is that the appellant has been 
diagnosed with PTSD arising from events which occurred after 
his honorable service and no evidence shows that he has PTSD 
due to any event that occurred during his period of honorable 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  


Acquired psychiatric disorder

All evidence of record is against a finding that the 
appellant has an acquired psychiatric disorder with onset 
during his honorable period of service.  The January 1997 
report of medical examination and report of medical history, 
already referenced, tends to show that the appellant had no 
psychiatric disability many years after separation from his 
honorable period of service.  

That report of medical examination shows a normal psychiatric 
clinical evaluation.  The veteran reported in the report of 
medical history that he did not then have nor had ever had 
depression or excessive worry or nervous trouble of any sort.  
Thus, by the appellant's own account he did not have any 
symptoms of an acquired psychiatric disability during his 
honorable period of service or for years after that service.  
This is evidence against his claim for an acquired 
psychiatric disability.  By his own account, he reports that 
the events that gave rise to any psychiatric disabilities 
occurred after his period of honorable active service.  

The first report of psychiatric symptoms is found in February 
1999 Coast Guard treatment notes, over seven years after the 
appellant's period of honorable service.  These notes report 
the appellant's complaints of insomnia and anxiety.  
Following this report are numerous psychiatric diagnoses, as 
listed in the section of this decision addressing the 
appellant's claim for service connection for PTSD.  

There is no competent evidence of record showing that the 
appellant's psychiatric disorders that had onset many years 
after separation from his honorable period of service were 
caused by his service.  As to the appellant's own opinion in 
this matter, as stated above, he has not demonstrated that he 
has the knowledge or training to render an opinion as to the 
cause of any current psychiatric disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007)

As all evidence of record is unfavorable to a finding that 
the appellant's psychiatric disability had onset during his 
honorable period of service or is etiologically related to 
that service, service connection must remain denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Substance abuse 

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The appellant filed his claim for service connection for 
substance abuse after October 31, 1990.  Therefore, to the 
extent that the appellant seeks service connection for 
substance abuse as directly related to his honorable service, 
the claim must be denied as a matter of law.  

The U.S. Court of Appeals for the Federal Circuit Court has 
held that there can be service connection for a substance 
abuse disorder acquired as secondary to, or as symptoms of, 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  In this case, the veteran claimed 
service connection for alcohol abuse disorder as secondary to 
PTSD or a psychiatric disorder.  Although claimants can be 
service connected for alcohol and drug abuse on a secondary 
basis pursuant to 38 C.F.R. § 3.310(a), as noted above, a 
grant of service connection for PTSD, a psychiatric 
disability, or any other claimed disability, is not 
warranted. 

Consequently, because the appellant's claimed substance abuse 
disability has not been linked to any other service connected 
disabilities, he cannot obtain service connection for alcohol 
abuse under the provisions of section 3.310(a).  As there is 
no other legal vehicle whereby he can now obtain service 
connection, his claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In cases in which defects in notice remain at the time of a 
Board adjudication, an inquiry must be made as to whether any 
such defect is other than harmless error.  Not all notice 
defects require corrective measures.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2005, August 2006, and December 
2006 that fully addressed all three notice elements.  The 
June 2005 letter was sent to the appellant prior to the 
administrative decision finding that he was discharged under 
dishonorable conditions from the period of service from 
August 2, 1991 to December 12, 2002.  That letter informed 
the appellant that his eligibility for VA benefits depended 
on whether VA found his discharge to be dishonorable.  He was 
provided with the pertinent text of the controlling 
regulation, 38 C.F.R. § 3.12.  He was told to submit any 
evidence to support his story for why he was discharged.  In 
a July 2008 letter, the appellant's attorney cited to 
38 C.F.R. § 3.354, the regulatory definition of insanity, as 
well as case law interpreting the regulation.  This 
demonstrates actual knowledge on the part of the appellant of 
that which VA failed to provide him in a VCAA notice letter.  

Additionally, although the VCAA notice letter did not 
instruct the appellant that VA would assist him in 
substantiating his claim by assisting him in obtaining 
evidence that he sufficiently identified, the appellant has 
requested VA's assistance and thus is fully aware that VA 
will assist him in this manner.  For example, in an August 
2006 VA FORM 21-4142, the appellant essentially requested 
that VA assist him in obtaining records from Dr. J.L.  Those 
records were eventually associated with the claims file and 
consisted of a report of psychiatric evaluation regarding the 
appellant's psychiatric state at the time that he committed 
the acts that led to his discharge in 2002.  Hence, the 
appellant had actual knowledge that VA would assist him in 
obtaining evidence relevant to a character of discharge 
determination.  

The August and December 2006 letters were sent prior to the 
RO's adjudication of the claims for service connection, 
addressed all three notice elements, and informed the 
appellant as to how VA assigns disability ratings and 
effective dates.  In the August letter, his claims for 
service connection for PTSD, addiction, depression, and 
anxiety were addressed.  The December 2006 letter addressed 
all claims that were subsequently perfected for appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Also associated with the claims file are mental 
health records or psychological reports from the Santa Rosa 
County Jail, the Apalachee Correctional Institute, and Dr. 
J.L. of Psychological Associates, P.A.; and the Ocracoke 
Health Center.  

The RO also requested treatment records from the Depaul 
Tulane Behavioral Health Center and Dr. "G.B." of the 
Jackson Hospital.  In November 2006, the RO received 
documents from the appellant's attorney indicating that these 
health care providers did not have available any records of 
treatment of the appellant.  In 

No medical or psychiatric examinations were afforded the 
veteran in this case.  There is no competent evidence of 
record that an injury, disease, or event occurred during the 
appellant's period of honorable service that is connected to 
his claimed disabilities.  The record overwhelmingly shows 
that the claimed disabilities result from events that 
occurred after the appellant's honorable service.  To the 
extent that evidence showed a report of elevated blood 
pressure in 1986 the medical evidence of record is sufficient 
for decide the claim for service connection for hypertension.  

To the extent that the appellant has alleged inservice 
stressors as given rise to any current PTSD, the medical 
evidence of record demonstrates that any current PTSD 
suffered by the appellant is due to events that occurred 
after his period of honorable service.  There is sufficient 
medical and mental health evidence of record to decide his 
claim for service connection for PTSD.  

In short, the duty to afford the appellant a VA examination 
or obtain a medical opinion has not been triggered in this 
case.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


